Appeal by defendant from a judgment of the Supreme Court, Kings County (Kramer, J.), rendered March 17,1982, convicting him of two counts of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Defendant’s guilt was proven beyond a reasonable doubt (Jackson v Virginia, 443 US 307). While the prosecutrix went beyond the record in her summation, the court gave appropriate curative instructions. In any event, the error was harmless in light of the overwhelming evidence of defendant’s guilt (People v Crimmins, 36 NY2d 230). Defendant’s remaining claim with respect to the court’s charge has not been preserved for appellate review (People v Thomas, 50 NY2d 467) and we decline to reach it in the interest of justice. Boyers, J. P., Rubin, Lawrence and Eiber, JJ., concur.